Citation Nr: 1423468	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  05-12 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for numbness in the extremities, including as due to undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel

INTRODUCTION

The Veteran served on active duty from April 1988 to April 1992, to include service in the Southwest Asia theater of operations during the Persian Gulf War.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In August 2006, the Veteran testified before the undersigned Veterans Law Judge via videoconference; a transcript of the hearing is of record.  

The Board remanded the claim for further development in March 2007, July 2010, August 2012, and September 2013.  

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders.  These e-folders include VA treatment records which were associated with the record after issuance of the most recent supplemental statement of the case (SSOC) in January 2014; however, these additional records are not pertinent to the issue on appeal.  Thus, while the Veteran has not waived RO consideration of the evidence received since issuance of the most recent SSOC, a remand for such consideration is unnecessary.  See 38 C.F.R. § 20.1304 (2013).


FINDINGS OF FACT

1.  The Veteran's reported numbness in the extremities has been attributed to a known diagnosis, specifically, small fiber neuropathy.  

2.  The Veteran's small fiber neuropathy was not manifest during service or to a compensable degree within one year of her separation from service and is not attributable to service.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for a disability manifested by numbness in the extremities, to include as due to undiagnosed illness, are not met or approximated. 38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.


Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in a September 2003 letter.  While the copy of the September 2003 letter in the e-folder does not include an explanation of what the evidence needed to show to substantiate a claim for service connection, it does indicate that such information was included in an enclosure.  Regardless, the Veteran was advised of the information and evidence necessary to substantiate her claim for service connection in correspondence dated in February 2005.  After issuance of this letter, the claim was readjudicated in a March 2005 statement of the case (SOC) and November 2009, April 2012, May 2013, and January 2014 SSOCs.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) found that the VCAA notice requirements applied to all elements of a claim.  Notice as to this matter was provided in March 2006, July 2006, and March 2007.  After issuance of these letters, the claim was readjudicated in the November 2009, April 2012, May 2013, and January 2014 SSOCs.  

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's available service records, VA treatment records, and private treatment records have been obtained and associated with the claims file/e-folder.  The Veteran was also provided VA examinations which, read together, include medical opinions addressing the etiology of the Veteran's claimed disability and include bases for the opinions.  Thus, as will be discussed in greater detail below, these examination reports are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The claim for service connection for numbness in the extremities was remanded in March 2007 to obtain outstanding pertinent treatment records and to afford the Veteran a VA examination.  The claim was again remanded in July 2010 because responses regarding treatment records had only been received from two of six identified providers.  The Board instructed that, if additional records were received, supplemental medical opinions or additional VA examinations regarding the claimed disabilities (at that time, there were six issues on appeal) should be obtained.  Records from the identified private providers were requested in September 2010 and the identified pertinent records have been associated with the claims file/e-folder.  The Veteran was afforded a VA examination to evaluate her claimed numbness in the extremities in February 2012.  

In August 2012, the claim was remanded to obtain a supplemental opinion from the February 2012 VA examiner as the Board found that, assuming that the Veteran's symptoms began in 1991 to 1992 as she reported, the opinion was predicated on an inaccurate factual premise.  A supplemental opinion was obtained in August 2012.  In September 2013, the claim was remanded for another supplemental opinion addressing the undiagnosed illness aspect of the claim.  A supplemental opinion was obtained in November 2013.   

The February 2012 VA examination report and the August 2012 and November 2013 addendums, read together, include medical opinions addressing the etiology of the Veteran's claimed disability, are responsive to the questions posed in the Board's remands, and include bases for the examiner's opinions.  Thus, as will be discussed in greater detail below, these examination reports, read together, are adequate.  See Barr, 21 Vet. App. at 311; Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  There was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Board has also considered that, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issue(s) and (2) the duty to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

During the Board hearing, the undersigned Veterans Law Judge set forth the issues to be discussed at the hearing, including entitlement to service connection for numbness of the extremities, to include as due to undiagnosed illness.  He explained that, to substantiate the Veteran's claim for service connection, there needed to be some connection between service and her claimed disabilities.  He also explained that there was a presumption of service connection for certain disorders related to Persian Gulf service.  While the undersigned did not specifically discuss the evidence needed to substantiate her claim for service connection for numbness of the extremities as an undiagnosed illness, in his April 2014 Informal Hearing Presentation (IHP), the Veteran's representative argued that service connection for the Veteran's neuropathy was warranted as an undiagnosed illness.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) (appellant's representation by counsel "is a factor that must be considered when determining whether that appellant has been prejudiced by any notice error").  Thus, the record demonstrates that, via her representative, the Veteran had actual knowledge of the information needed to substantiate this aspect of her claim.  The Veterans Law Judge did ask questions during the hearing seeking to identify any pertinent evidence that was not associated with the claims file.  

Accordingly, the Veteran is not shown to be prejudiced in regard to any deficiencies in the August 2006 hearing.  Moreover, neither the Veteran nor her representative has alleged that there were any deficiencies in the Board hearing under section 3.103(c)(2). See Bryant, 23 Vet. App. at 497-98.  Significantly, in Bryant, 23 Vet. App. at 498-99, the Court held that although the hearing officer did not explicitly explain the material issues of medical nexus and current disability, the purpose of 38 C.F.R. § 3.103(c)(2) had been fulfilled because the record reflected that these issues were developed by VA, and there was no indication that the Veteran had any additional information to submit.  In this case, given the extensive development of the Veteran's claim, discussed above, the Board finds no deficiency in the Board hearing or in development of the claim.  See id. 

In her September 2004 notice of disagreement (NOD), the Veteran asserted that her complete military medical history was not used to make a decision on her claim and stated that she wanted to appeal because her service treatment records were incomplete and/or missing all necessary records information.  The Board's March 2007 and July 2010 remands report that the Veteran's service treatment records were not in evidence at that time.  

In September 2003, the RO requested the Veteran's service treatment records from the National Personnel Records Center (NPRC).  The NPRC responded that her personnel record had been retired to that facility, but the service treatment records were not a part of the file.  The NPRC indicated that, if the service treatment records could not be located elsewhere, the request should be resubmitted and a last ditch search would be made of the personnel record jacket to see if any medical records were misfiled in it.  The RO again attempted to obtain her service treatment records in December 2003 and her service treatment records were furnished by the NPRC to the RO later that month.  Somewhat confusingly, the RO again requested the Veteran's service treatment records from the NPRC in October 2004, who responded the following month that there were no medical records at that facility.  In February 2005 the RO made a formal finding of unavailability of the Veteran's service treatment records and advised her via letter that her service treatment records were unavailable.   Despite this development, and the formal finding of unavailability, the e-folder does include the Veteran's service treatment records, which appear to be complete, as they include her October 1987 enlistment examination and records dated throughout her service.  In February 1992, the Veteran indicated that she did not desire a separation examination.  In a memorandum regarding a Medical Examination for Separation (Waiver) a physician reported that the Veteran's medical records had been cleared and indicated no medical problems which were currently under treatment or previously evaluated.  While it is not entirely clear when the Veteran's service treatment records were associated with the record, they, nevertheless, are presently of record and were considered by the RO in adjudication of the claim, as they were listed among the evidence considered in the May 2004 rating decision and the VA examiner indicated review of the service treatment records in her November 2013 opinion.  

The record reflects that the Veteran underwent an electromyography (EMG) test of the upper extremities at a VA facility in March 2004.  While the actual report of this testing is not of record, VA treatment records dated in June 2004 and February 2005 report that testing was normal.  The record reflects that the Veteran has been diagnosed with small fiber neuropathy of the extremities, and her claim is being denied because there is no nexus between this disability and service, nor is there evidence that this condition was manifested to a compensable degree within one year of separation from service.  As the report of EMG testing performed in March 2004 would not include an opinion of a nexus, nor would this testing, which was reportedly normal, show the condition manifested to a compensable degree within one year of separation of service, remand to obtain this report would impose unnecessary additional burdens on adjudication resources, with no benefit flowing to the Veteran, and is, thus, unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

The Veteran has not identified any additional, relevant evidence that has not been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate her claim, and she has been notified of VA's efforts to assist her.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating her claim.

Analysis

The Veteran asserts that she has a disability manifested by numbness in the extremities which is related to service.  

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A three-element test must be satisfied in order to establish entitlement to service connection. Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement). Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Under 38 C.F.R. § 3.303(b), claims for certain chronic diseases-namely those listed in 38 C.F.R. § 3.309(a)-benefit from a somewhat more relaxed evidentiary standard. See Walker, 708 F.3d at 1339 (holding that "[t]he clear purpose of the regulation is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases.").  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id. 

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b).  Rather, the Federal Circuit held that this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker, 708 F.3d at 1338.  Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and the "nexus" requirement of the three-element test must be met. Id. at 1338-39.  

To the extent that peripheral neuropathy is an organic disease of the nervous system, it is a chronic disease under section 3.309(a); therefore, the provisions of subsection 3.303(b) for chronic disabilities apply.  Walker, 708 F.3d at 1338.  

Service connection can be granted for certain chronic diseases under section 3.309(a), if manifest to a degree of 10 percent or more within one year of separation from active service.  Such diseases shall be presumed to have been incurred in service even though there is no evidence of disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R.  §§ 3.307, 3.309.  

The evidence of record reflects that the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War.  As a Persian Gulf Veteran, compensation may be established for objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent prior to December 31, 2016 and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

A "qualifying chronic disability" includes: undiagnosed illness and or medically unexplained chronic multi symptom illnesses such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases).  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i).

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurological signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders. 38 C.F.R. § 3.317(b).

Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six month period will be considered chronic.  The six month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of the inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service-connected mental disorder and drowning which caused Veteran's death).

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Gober, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

Considering the pertinent evidence of record in light of the law, the Board finds that the preponderance of the evidence is against the claim and service connection for numbness in the extremities is not warranted. 

As an initial matter, while the Veteran does have qualifying service in Southwest Asia during the Persian Gulf War; her symptoms of numbness in the extremities have been associated with a diagnosed disorder, specifically, small fiber neuropathy.  Her symptoms have not been identified as signs or manifestations of an undiagnosed illness or medically unexplained chronic multisymptom illness associated with her Persian Gulf War service.  Rather, in November 2013, after reviewing the record, the VA examiner clarified that the Veteran's symptoms were not manifestations of an undiagnosed illness; rather, she had clinical findings of very mild incomplete sensory loss in the bilateral upper extremities and mild incomplete sensory loss in the bilateral lower extremities which can be seen with a small fiber neuropathy (peripheral neuropathy) of unknown etiology.  She added that, while EMG/NCS was not effective in detecting a diagnosis of small fiber neuropathy, it was a disorder with a clear and specific diagnosis and some, but not all, cases could be tied to a specific etiology.  The examiner commented that there was no particular known association between Gulf War syndrome and clinical findings of a mild peripheral neuropathy of the extremities and stated that review of the literature revealed that the etiology of small fiber neuropathy remained widely unknown and included pre-diabetes and other auto-immune mediated conditions, but reiterated that there was no known nexus between this diagnosis and Gulf War syndrome.  

In his April 2014 IHP, the Veteran's representative asserted that he failed to see the distinction between neuropathy of an unknown etiology and an undiagnosed illness and, therefore, the appeal should be granted.  Despite this argument, the Board finds that there is a distinction between a disability which cannot be attributed to a known clinical diagnosis (an undiagnosed illness) and a disability which has been attributed to a known diagnosis, but about which the etiology is unknown.  In this case, even if the etiology of the Veteran's small fiber neuropathy is unknown, small fiber neuropathy, itself, is a known clinical diagnosis.  Therefore, the Veteran's current complaints of numbness in the extremities do not represent objective indications of a "qualifying chronic disability" related to her Persian Gulf War service and presumptive service connection under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 is not warranted.

Service connection for a disability manifested by numbness in the extremities is also not warranted on a direct basis.  In light of the diagnosis of small fiber neuropathy, as well as VA treatment records documenting findings of neuropathy, the first element of the service connection claim, a current disability, has been satisfied.  While VA treatment records report findings of probable carpal tunnel syndrome, as noted during treatment in February and May 2004, EMG of the upper extremities was normal and, as discussed above, her symptoms in the extremities have been attributed to small fiber neuropathy.  Accordingly, the question is whether the Veteran's small fiber neuropathy is related to service.  

The Veteran has, at times, reported symptoms of numbness in her extremities during service.  For example, in her August 2003 claim for service connection, she reported that she had all of her claimed conditions in service.  During a February 2012 VA peripheral nerves examination she described a burning-type pain and paresthesias in the balls of her feet in 1991-1992.  However, an April 2003 VA Persian Gulf protocol note indicates that the Veteran denied having any problems with her military tour in the Persian Gulf, but wanted to be evaluated for fibroid tumors, an ovarian cyst, and atherosclerosis of the renal vessels.  During the August 2006 hearing, she testified that she first started having burning in her toes and numbness in her feet around 1995.  During a November 2010 VA foot examination, she reported that her feet started bothering her after discharge from service.  

The Veteran is competent to describe symptoms which are capable of her lay observation, such as pain and numbness.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  However, in light of her inconsistent statements regarding the date of onset of her symptoms, the Board finds her reports of symptoms during service not to be credible.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza, 7 Vet. App. at 512 (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).

Regardless, service connection may be granted for disability diagnosed after service upon a showing of a medical nexus between that disability and injury or disease in service.  See, e.g., 38 C.F.R. § 3.303(d).

To the extent that the Veteran's current small fiber neuropathy (peripheral neuropathy) is an organic disease of the nervous system as listed in 38 C.F.R. § 3.309(a), service connection based on chronicity or continuity of symptomatology is for consideration.  The Veteran has not specifically asserted a continuity of symptomatology of numbness in her extremities since service.  Rather, as discussed above, she has provided inconsistent statements regarding the date of onset of her symptoms.  Thus, service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) is not warranted.

Several VA medical opinions have been obtained to evaluate the relationship between the Veteran's claimed numbness in her extremities and service.  

During a VA foot examination in August 2009, the Veteran complained of bilateral foot pain.  She reported that she received no treatment or evaluation for a foot condition during service nor did she recall any specific injuries or trauma to her feet during service.  The diagnosis was plantar warts and calluses of the left foot and calluses and hallux valgus of the right foot and the examiner remarked that the Veteran's painful feet were due to chronic plantar warts and calluses.  
  
On VA foot examination in November 2010, the Veteran was again evaluated for pain in the feet.  She asserted that the nerves in her feet had been affected due to her exposure to sand overseas.  The examiner commented that she had two types of pain: pain localized to plantar warts and pain in a stocking-glove distribution.  The diagnoses were plantar wart and calluses of both feet and very slight hallux valgus of the right foot.  The examiner referred to a neurology evaluation for comments regarding the apparent stocking distribution for paresthesias or painful foot.  The examiner noted that, according to her history, the Veteran's foot pain did not develop until after discharge from service.  He noted that her less severe pain in a bilateral stocking distribution was typical of peripheral neuropathy pain, but indicated that the question of whether this was related to service was beyond his expertise.  

The Veteran was afforded a VA peripheral nerves examination in February 2012.  The examiner reported that the Veteran had been diagnosed with paresthesias.  The Veteran stated that she started having a "funny" feeling in her feet in 1991-1992, which she described as a burning-type pain and paresthesias, primarily in the balls of her bilateral feet.  She added that she developed tingling in her hands, bilaterally, about one year after discharge from service.  The examiner opined that the Veteran had paresthesias and numbness in her extremities which was consistent with a small fiber peripheral neuropathy.  The examiner opined that, because the Veteran's foot pain with associated paresthesias including tingling and numbness in the upper extremities occurred one year after being discharged from service, her condition was not service-related.  

In August 2012, the February 2012 VA examiner provided a supplemental medical opinion.  She summarized pertinent evidence of record, noting that the Veteran's records reflected a complaint of burning pain in the lateral right foot in December 2002 and an August 2003 treatment note documented her complaint of numbness in the feet.  She noted that, during the August 2006 hearing, the Veteran testified that she had numbness, tingling, and pain beginning in 1995.  The examiner commented that service treatment records did not reveal a complaint of burning in the toes or numbness or paresthesias in the extremities.  Therefore, the examiner opined that the Veteran's symptoms neither arose in service nor were they manifested to a compensable degree after the last date of service.  She concluded by opining that it was less likely than not that the Veteran's tingling or numbness in the extremities incurred in or was caused by service.  

In November 2013, the February 2012 VA examiner reviewed the claims file and provided another opinion regarding the Veteran's claim.  She noted that she had been instructed to specifically base her opinion on all evidence of record, including the Veteran's August 2006 testimony that her numbness began in 1995 and her February 2012 report that numbness began in 1991 or 1992 or during the year after discharge.  The examiner opined that there was no medical evidence to tie the Veteran's current symptoms to service.  She observed that service treatment records were absent for complaints, treatment, or diagnosis of a peripheral nerve condition during service and she denied having any problems during an April 2003 VA Persian Gulf protocol examination.  The examiner noted that the Veteran later reported complaints of numbness and tingling in the hands and feet when evaluated in the neurology clinic in March 2004 and observed that screening labs for neuropathy were found to be negative; EMG/NCV studies of the bilateral upper extremities were found to be normal; and an August 2009 CT scan of the head revealed negative findings.  The examiner noted the Veteran's report that she had experienced numbness and tingling in her feet in 1991-1992 and in the hands one year after discharge from service; however, this could not be corroborated in her records.  

As regards the diagnoses of plantar warts, calluses, and hallux valgus, the claim for service connection for a bilateral foot disorder was denied in the August 2012 Board decision.  Thus, the only issue presently for consideration is whether the Veteran's small fiber neuropathy is related to service.  

The VA examiner who evaluated the Veteran in February 2012 and provided addendum opinions in August 2012 and November 2013 opined that the Veteran's small fiber neuropathy was not related to service.  Her February 2012 opinion was based on a finding that the Veteran's foot pain with associated paresthesias including tingling and numbness in the upper extremities occurred one year after being discharged from service.  The Board remanded for a supplemental opinion in light of the Veteran's assertions that she had reported to that examiner that she had experienced a burning-type pain and paresthesias, primarily in the balls of her bilateral feet, in 1991-1992.  The Board determined that the February 2012 opinion had been based on an inaccurate factual premise.  This examiner provided another negative opinion in August 2012 based on the Veteran' service treatment records lacking a complaint of burning in the toes or numbness or paresthesias in the extremities.  

In November 2013, this examiner again provided a negative opinion regarding the relationship between the Veteran's small fiber neuropathy and service.  This most recent opinion was based on the absence of complaints, treatment, or diagnosis of a peripheral nerve condition during service and the Veteran's April 2003 denial of any problems during her Persian Gulf protocol examination.  The examiner specifically acknowledged the Veteran's report of numbness and tingling in her feet in 1991-1992, but observed that this could not be corroborated in her records.  

Where a Veteran has provided lay testimony of an in-service injury, unless the Board finds that the testimony is not credible, an examiner may not ignore that lay evidence and base his or her opinion that there is no relationship to service on the absence of in-service corroborating medical records.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007); see also Buchanan, 451 F.3d at 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).  While the Veteran has reported symptoms of numbness and tingling in her extremities during service, as reflected in the February 2012 VA examination report, as discussed above, in light of the inconsistences in her reported history, her reports of symptoms in service have been found not to be credible.  Therefore, to the extent that the VA examiner's opinions were based on the absence of complaints regarding or treatment for numbness in the extremities in the Veteran's service treatment records, the opinions are adequate.  

The record reflects that the Veteran complained of numbness and tingling in her extremities during VA treatment on several dates, including in July, August, and December 2003.  The Board has considered that, in her November 2013 opinion, the examiner noted reported that the Veteran complained of numbness and tingling in the extremities during VA neurology treatment in March 2004 and denied numbness or tingling during VA primary care treatment in September 2009 with no other mention of numbness and tingling in the extremities in the VA notes.  An opinion based on an inaccurate factual premise is not probative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  However, particularly in light of the examiner's chronological organization of facts, the Board finds that the examiner was simply reporting that there was no other mention of numbness and tingling in the extremities in the VA notes dated after September 2009.  Significantly, this same examiner had previously acknowledged in her August 2012 opinion December 2002 and August 2003 treatment notes documenting burning pain in the lateral right foot and numbness in the feet, respectively.   

Additionally, to the extent that the examiner indicated in November 2013 that there were no complaints of numbness and tingling present in the medical records until March 2004, in light of this same examiner's previous acknowledgement of the documented complaints dated prior to March 2004, the November 2013 comment does not render her opinion inadequate.  See Monzingo v Shinseki, 26 Vet. App. 97, 105 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion").  

The August 2012 and November 2013 negative nexus opinions are highly probative regarding the question of whether the Veteran's current small fiber neuropathy is related to service.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also Guerrieri v. Brown, 4 Vet. App. 467, 470- 71 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  The examiner formed her opinions after interview with and examination of the Veteran as well as review of the claims file.  Her opinions were also supported by a clearly-stated rationale.  

Thus, the only competent, probative (persuasive) opinions on the question of whether the Veteran's current small fiber neuropathy is related to service weigh against the claim for service connection. The Veteran has not presented or identified any existing, contrary medical opinion that, in fact, supports the claim for service connection.

Additionally, there is no evidence of small fiber peripheral neuropathy manifested to a compensable degree within one year of separation from service.  Although, during the November 2010 VA foot examination, the Veteran reported that her feet started bothering her within one year of separation from service, commenting that she started experiencing pain sometime in 1993, she had previously reported during the August 2006 hearing that she first had burning in her toes and numbness in her feet around 1995.  In light of the inconsistencies in her statements, her report of symptoms within one year of separation from service is not credible.  See Madden, 125 F.3d at 1481; Caluza, 7 Vet. App. at 512.  While the VA examiner opined in August 2012 that the Veteran's symptoms were not manifested to a compensable degree after the last date of service, the Board had requested an opinion as to whether the Veteran's disorder was manifested to a degree of 10 percent within the year after discharge from service and this was precisely the opinion requested in the August 2012 VA examination request provided to the examiner.  The Board finds that the examiner's wording was likely no more than a typographical error and she was, in fact, responding to the request for an opinion as to whether the Veteran's condition was manifested to a compensable degree within one year of discharge from service.  Significantly, this examiner reported in November 2013 that the Veteran's report of numbness and tingling in the hands one year after discharge from service could not be corroborated in her records.  

As the evidence does not reflect that small fiber peripheral neuropathy was manifested to a compensable degree within one year of separation from service, service connection is not warranted on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R.  §§ 3.307, 3.309.  

In addition to the medical evidence, the Board has considered the Veteran's contention that she has numbness in the extremities related to service.  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions, such as concerning a form of cancer.  See also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (discussing this axiom in a claim for rheumatic fever); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).

The Veteran does not have or claim to have any specialized knowledge in the field of medicine.  The Board therefore finds that the etiology of her numbness in the extremities is beyond her competence.  Moreover, the question of etiology of this condition is complex in nature.
 
Therefore, to the extent she has asserted that she experiences numbness in the extremities related to service, the Board finds such assertions to be of little probative value, especially in relation to the VA examiner's August 2012 and November 2013 opinions, as the Veteran is not competent to opine on this complex medical question.  Her contentions regarding etiology of her small fiber neuropathy are outweighed by the medical evidence of record, specifically these opinions of the VA examiner.

For all the foregoing reasons, the claim for service connection for numbness of the extremities is denied.  In arriving at this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for numbness in the extremities, including as due to undiagnosed illness, is denied.  




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


